Lore, C. J.,
delivered the opinion of the Court.
This is an indictment for assault and battery. You describe the party as an election officer in the city of Wilmington: that appears upon the face of the indictment. This is in a court of inferior jurisdiction. The Legislature has seen fit to create the Municipal Court, and to that court it has given sole and exclusive jurisdiction—among other things—of assaults. This is an assault; and we think the jurisdiction extends not only to common law assaults but to any assault created by statute, unless the Municipal Court was distinctly ousted by express terms. We think this indictment ought to be quashed, and so order.